DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of embodiment in the reply filed on 8/24/2022 is acknowledged.
All claims exclusive to Species II have been canceled.
Claim Objections
Claims 1 and 11 objected to because of the following informalities: 
 In claims 1 and 11 "wherein a person disengages the latch end from the recess by actuating the actuator end to pivot the latch end out of the recess" is confusing as it transitions the claim from 
Additionally, in claim 11, “mass of the pivot arm on the actuator end is greater than mass of the pivot arm” should be “a mass of the pivot arm on the actuator end is greater than a mass of the pivot arm”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 rejected under 35 U.S.C. 101 because 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claims 1 and 11, "a person" is positively claimed and therefore an issue. Note this is not the case in claims 10 and 15 as a person is not positively claimed.
Claims 2-10 are rejected due to their dependency on rejected claim 1 and claims 12-15 are rejected due to their dependency on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-8, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Abernethy US 2383032 A (hereinafter Abernethy).
In regards to claim 1, Abernethy teaches a door latch (See fig 1) comprising: a catch (70 see fig 2) fixedly coupled to a wall portion (12), the catch comprising a sloped surface (80) that leads to a recess (recess of 84 see fig 2); a latch portion (60 and fixedly attached members, see fig 2) fixedly coupled to a door (10) that is adjacent to the wall portion and adjacent to the catch when the door is closed (See figs 1 and 2), wherein the latch comprises: a housing (46) fixedly coupled to a door (10, also see fig 1); and a pivot arm (54) pivotally coupled to the housing (See fig 2), the pivot arm comprising a latch end (52) and an actuator end (60) opposite the latch end (See fig 2), wherein the pivot arm is in a first position under force of gravity (page 1 left Col lines 23-39) when the door is open and as the door closes the pivot arm pivots by the latch end sliding along the sloped surface of the catch until the latch end engages the recess in the catch (See fig 4), wherein a person disengages the latch end from the recess by actuating the actuator end to pivot the latch end out of the recess (See fig 5).  
In regards to claim 2, Abernethy teaches the door latch of claim 1 wherein the housing comprises at least one stop (90) that limits range of the pivot arm pivoting (See fig 4).  
In regards to claim 3, Abernethy teaches the door latch of claim 1 wherein the sloped surface of the catch faces down (See fig 4).
In regards to claim 4, Abernethy teaches the door latch of claim 1 wherein the recess of the catch faces down (See fig 4).
In regards to claim 5, Abernethy teaches the door latch of claim 1 wherein the pivot arm returns to the first position by force of gravity when the latch end is in the recess of the catch (page 1 left Col lines 23-39 and see fig 4).  
In regards to claim 6, Abernethy teaches the door latch of claim 1 wherein mass of the pivot arm on the actuator end is greater than mass of the pivot arm on the latch end such that under force of gravity the pivot arm is in the first position (page 2 left Col line 70 – right Col 24).  
In regards to claim 7, Abernethy teaches the door latch of claim 1 wherein the actuator end of the pivot arm comprises a member (64) that extends away from the door (See fig 2).  
In regards to claim 8, Abernethy teaches the door latch of claim 1 wherein the actuator end of the pivot arm comprises a member (64) that extends towards a floor below the door (See fig 1).  
In regards to claim 10, Abernethy teaches the door latch of claim 1 wherein the actuator end of the pivot arm comprises at least one raised member (62, at least raised with respect to 64) that provides a grip for a person to engage the pivot arm with an arm, elbow or foot see fig 2).  
In regards to claim 11, Abernethy teaches a door latch (See fig 1) comprising: a catch (70 see fig 2) fixedly coupled to a wall portion (12), the catch comprising a sloped surface (80) that faces down (see fig 4) that leads to a recess (recess of 84 see fig 2) that faces down (see fig 4); a latch portion (60 and fixedly attached members, see fig 2) fixedly coupled to a door (10) that is adjacent to the wall portion and adjacent to the catch when the door is closed (See figs 1 and 2), wherein the latch comprises: a housing (46) fixedly coupled to a door (10, also see fig 1); a pivot arm (54) pivotally coupled to the housing (See fig 2), the pivot arm comprising a latch end (52) and an actuator end (60) opposite the latch end (See fig 2), wherein a mass of the pivot arm on the actuator end is greater than a mass of the pivot arm on the latch end such that under force of gravity the pivot arm is in a first position, wherein the pivot arm is in the a first position under force of gravity (page 1 left Col lines 23-39 and (page 2 left Col line 70 – right Col 24) when the door is open and as the door closes the pivot arm pivots by the latch end sliding along the sloped surface of the catch until the latch end engages the recess in the catch (See fig 4), wherein a person disengages the latch end from the recess by actuating the actuator end to pivot the latch end out of the recess (See fig 5).  
In regards to claim 12, Abernethy teaches the door latch of claim 11 wherein the actuator end of the pivot arm comprises a member (64) that extends away from the door (See fig 2).  
In regards to claim 13, Abernethy teaches the door latch of claim 11 wherein the actuator end of the pivot arm comprises a member (64) that extends towards a floor below the door (See fig 1).  
In regards to claim 15, Abernethy teaches the door latch of claim 11 wherein the actuator end of the pivot arm comprises at least one raised member (62, at least raised with respect to 64) that provides a grip for a person to engage the pivot arm with an arm, elbow or foot see fig 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy in view of Freeman US 1337447 A (hereinafter Freeman).
In regards to claim 9, Abernethy teaches the door latch of claim 1.
However, Abernethy does not teach wherein the actuator end of the pivot arm comprises a ball.  
Freeman teaches a similar pivot arm (see fig 2) with an actuator end (left side with respect to fig 2) comprises a ball (far left end with respect to fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have substituted Abernethy’s actuator end with Freeman’s actuator end with the ball as doing so would amount to a simple substitution of one known element for another to obtain a predictable result (a handle, see MPEP 2141 III B). 
In regards to claim 14, Abernethy teaches the door latch of claim 11.
However, Abernethy does not teach wherein the actuator end of the pivot arm comprises a ball.  
Freeman teaches a similar pivot arm (see fig 2) with an actuator end (left side with respect to fig 2) comprises a ball (far left end with respect to fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have substituted Abernethy’s actuator end with Freeman’s actuator end with the ball as doing so would amount to a simple substitution of one known element for another to obtain a predictable result (a handle, see MPEP 2141 III B). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
David-Moss US 1597581 A - teaches a similar device with a downward facing catch and ball.
Solliday et al. US 1862715 A – teaches a downward facing catch.
Roedding US 1794206 A – teaches a similar housing.
Kirkpatrick GB 191226982 A – teaches a similar housing and catch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675